Citation Nr: 1307419	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  12-02 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an ear disability (originally claimed as an ear problem with hearing loss).

2.  Entitlement to service connection for an ear disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from January 1951 to January 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By that rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for connection for an ear condition (originally claimed as an ear problem with hearing loss).  The RO also continued a 10 percent disability rating assigned to the service-connected bilateral hearing loss disability.  As indicated in a January 2012 statement of the case, the Veteran filed a notice of disagreement with the January 2010 rating action.  A physical copy of the Veteran's notice of disagreement is not contained in the claims files.  

In the January 2012 statement of the case, the RO addressed the above-cited service connection and increased evaluation claims.  In his substantive appeal, received by the RO in early February 2012, the Veteran checked a box indicating that he had read the statement of the case and that he was only appealing the issue of entitlement to service connection for an ear condition.  On VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's local representative only presented argument in support of the service connection claim.  The Veteran's appeal was then certified to the Board in early January 2013.  

In an Informal Hearing Presentation (IHP), dated "January 14, 2012," the Veteran's representative at the Board presented an argument in support of the claim for an increased disability rating in excess of 10 percent for the service-connected bilateral hearing loss disability.  As the Veteran's appeal was not certified to the Board until January 2013, the dated of "January 14, 2012" on the Veteran's representative's IHP is typographical error.  Thus, the Board will refer the increased rating issue to the RO for appropriate action, as noted below. 

The claim for an increased disability rating in excess of 10 percent for a bilateral hearing loss disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  

In the decision below, the Board will grant the Veteran's petition to reopen his previously denied claim for service connection for an ear condition.  The underlying claim for service connection for an ear condition is addressed in the REMAND portion of the decision below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final decision dated in August 2006, the RO denied service connection for an ear condition based on the finding a chronic disability of the ears (other than hearing loss) was not shown to be related to his active military service. 

2.  Some of the evidence received since the final August 2006 rating action includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to an unestablished fact (i.e., nexus of an ear condition to military service) necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an ear condition.





(CONTINUED NEXT PAGE)

CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied entitlement to service connection for an ear condition is final.  38 U.S.C.A. §§ 7105 (West 2002). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an ear condition.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Before addressing the merits of the new and material issue on appeal, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. 

The Board is granting the Veteran's petition to reopen a previously denied claim for service connection for an ear condition in the decision below, and remanding the underlying claim to the RO for additional development.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317   (Fed. Cir. 2007).

II. Reopening Analysis

Service connection for an ear condition (claimed as an ear problem with hearing loss) was initially denied in an April 2006 rating decision.  The Veteran was provided notice of this rating action that same month.  After receipt of new evidence, the RO issued a rating decision in August 2006 that assigned a 10 percent rating for bilateral hearing loss, after granting service connection for the same, and that continued to deny service connection for an ear condition. The Veteran was informed of the RO's decision and was once again provided his appellate rights.  He did not appeal that decision, nor did he submit any new and material evidence within a year of the August 2006 rating decision.  See 38 C.F.R. § 3.156(b).   As such, the August 2006 rating decision is the last final denial of the claim. 

In April 2010, the Veteran requested that his claim for an ear condition be reopened.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in mid-April 2010).  The RO issued a decision in June 2010 that determined that the new and material evidence had not been received to reopen the previously denied claim for service connection for an ear condition.  The Veteran appealed.


Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105 (West 2002).  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In denying the claim for service connection for an ear condition in its final and unappealed August 2006 rating action, the RO found that there was no evidence of an ear condition that had been incurred in or caused by military service.  At the time of the RO's final August 2006 rating action, the evidence of record included the Veteran's written statements to VA, wherein he maintained that he had had itchy ears since he had served in Panama in the fall of 1952 and spring of 1953.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA in April 2005).  Also of record was the Veteran's DD 214, reflecting that he had served in the United States Army from January 1951 to January 1954.  His service awards and decorations included, in part, the Korean Service Medal.  The determination was also based on the Veteran's service treatment records (STRs), which included his January 1951 and January 154 enlistment and separation examination reports, respectively, and a few dental records and laboratory reports.  At service separation in January 1954, the Veteran's ears were evaluated as "normal."   

In December 2005, the National Personnel Records (NPRC) indicated that no additional service records, to include Surgeon General Office records, were available because they had been destroyed in a fire at that facility in 1973.  Also of record at the time of the RO's final August 2006 denial was a June 2006 VA audiological examination report.  After a claims file review, to include the Veteran's history with respect to the onset of his ear condition that is consistent with that previously reported herein, and a physical evaluation of his ears, the VA examiner diagnosed him with rule out external auditory canal (EAC) externam otitis or fungus.  She opined that because the Veteran had served in areas, such as Panama and Korea where water treatment in the 1950s might not have been controlled for fungus, that it was as least as likely as not that his complains of itchy ears were service related.  However, she deferred making a final diagnosis and recommended that the Veteran been by an ENT specialist. 

Evidence added to the record since the RO's final August 2006 rating action, includes, but is not limited to, a statement from "Jack," who had served in the Army Medical Corps in the Panama Canal zone with the 370th Medical Detachment at Fort Sherman.  "Jack" reported that he had witnessed many soldiers with complaints of ear fungus because of the high moisture content of the air.  He related that at the dispensary, the soldiers' ears were flushed with an ear syringe that was filled with a mixture of hydrogen peroxide and warm water, as prescribed by a medical doctor.  See statement, prepared by "Jack," and received by VA in mid-April 2010.  

This evidence is new as it was not of record at the time of the RO's final August 2006 rating action.  It is also material.  Presuming the credibility of "Jack's" statement for the sole purpose of determining whether new and material evidence has been received, the Board finds that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim, namely that it suggests that the Veteran's ear condition may be related to the hot and humid environments in Panama.  Thus, the claim for service connection for an ear condition is reopened.


ORDER

New and material evidence having been received, the claim for service connection for an ear condition is reopened; the appeal is granted to this extent only. 


REMAND

A determination has been made that additional substantive development is necessary with respect to the claim for service connection for an ear condition on appeal.  Specifically, to schedule him for a VA examination to determine the nature and etiology of his ear condition.  Accordingly, further appellate consideration will be deferred and this appeal remanded to the AMC/RO for action as described in the directives outlined below. 

The Veteran is claiming service connection for an ear condition.  In his original claim for VA compensation for this disability, he indicated that he had had itchy ears since he had served in Panama in the Fall of 1952 and Spring of 1953.  He served in the United States Army from January 1951 to January 1954.  His service awards and decorations included, in part, the Korean Service Medal.  His service treatment records, which are sparse, make no reference to any ear problems.  There a statement from a service member who says he served in Panama and recalls treating numerous cases of fungal infections, to include the ears.  However, this individual does not state that he personally treated the Veteran.

VA examined the Veteran in July 2006 to determine, in part, the etiology of any currently diagnosed ear condition.  After a claims file review, to include the Veteran's history with respect to the onset of his ear condition that is consistent with that previously reported herein, and a physical evaluation of his ears, the VA examiner diagnosed him with rule out EAC externam  otitis or fungus.  She opined that it was as least as likely as not that the Veteran that because the Veteran had served in areas, such as Panama and Korea where water treatment in the 1950s might not have been controlled for fungus, that it was as least as likely as not that his complaints of itchy ears were service related.  (See June 2006 audiological examination report).  She referred the Veteran to an ear, nose and throat (ENT) specialist in order to rule out any retrocochlear pathology.  

The Veteran has not been examined by an ENT, per the June 2006 VA examiner's recommendation.  The remainder of the evidence of record does not contain a definitive diagnosis of an ear condition.  Thus, it is unclear as to whether the Veteran currently has an ear condition during the appeal period that can be attributed to his military service for the appeal period.  

The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(the Board is prohibited from exercising its own independent judgment to resolve medical questions).  In view of the foregoing, the Board finds that an additional VA examination of the Veteran's ears by an ENT, per the June 2006 VA examiner's recommendation, is required to determine the nature and extent of any currently present ear disability.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he provide the names of all VA and non-VA healthcare providers who have treated him for an ear disorder since his discharge from active service.  After securing the necessary medical release forms, all identified records should be obtained and associated with the claims file.  Any negative development should be memorialized in the claims file.

2.  Schedule the Veteran for an examination by an ear, nose and throat specialist to ascertain the nature and etiology of any ear disability(ies) that may be present. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 
   
The examiner should identify/diagnose any current disability of the ears since the Veteran initiated his claim in April 2010.  Next, after reviewing all pertinent records associated with the claims file, to specifically include a June 2006 VA examiner's opinion that the Veteran's complaints of itchy ears were service-related, and provide an opinion as to whether it as least as likely as not (i.e., a 50 percent or better probability) that any currently diagnosed ear disability(ies) is etiologically related to the Veteran's military service, to include having served in Panama and Korea.  

In rendering the requested opinions, the examiner must discuss and reconsider his opinion, if different, from that of a July 2006 VA examiner who determined that the Veteran's complaints of itchy ears were service related given that he had served in areas in Panama and Korea where water treatment in the 1950s might not have been controlled for fungus. 
   
The medical basis of the examiner's opinions should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resort to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  In addition, indicate what, if any, additional evidence is needed to provide the requested opinions.

3.  Following completion of the above, the RO should readjudicate the claim for service connection for an ear condition, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the January 2012 statement of the case, including any evidence obtained as a result of this remand. 

If the claim remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. Thereafter, the case should be returned to the Board, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


